Exhibit 10.18

This amended and restated promissory note (this “Note”) has not been registered
under the Securities Act of 1933, as amended, or under the securities laws of
any state. No transfer, sale or other disposition of this Note may be made
unless a registration statement with respect to this Note has become effective
under said Act, and such registration or qualification as may be necessary under
the securities laws of any state has become effective, or the Maker (as defined
below) has been furnished with an opinion of counsel satisfactory to the Maker
that such registration is not required.

Payments of principal and interest in respect of this Note are subordinated to
payments of certain other indebtedness of the Maker, as set forth herein.

AMENDED AND RESTATED PROMISSORY NOTE

Louisville, Colorado

 

$1,700,000    March 27, 2013 (the “Issue Date”)

FOR VALUE RECEIVED, the undersigned, REAL GOODS SOLAR, INC., a Colorado
corporation (“Maker”), PROMISES TO PAY TO THE ORDER OF GAIAM, INC. or its
registered assigns (the “Payee”), the sum of ONE MILLION SEVEN HUNDRED THOUSAND
DOLLARS ($1,700,000), in lawful money of the United States of America, together
with interest on the unpaid principal amount, all in accordance with the
provisions stipulated herein,

Interest shall accrue on the principal amount of this Note at the rate of ten
percent (10.0%) per annum calculated based on a 360-day year, and accruing daily
from the Issue Date until repaid. Interest shall be due and payable monthly in
arrears on the first business day of the following month, provided however Maker
shall not be considered in default of this interest payment obligation as a
result of any late interest payment unless the Payee has provided Maker with
written notice of such default and Maker has not cured such default within 30
days following receipt of written notice thereof.

All unpaid principal and all accrued but unpaid interest shall mature and become
due and payable in full on the earlier of April 30, 2014 and the occurrence of a
Proceeding (the “Maturity Date”). For the purposes of this Note, a “Proceeding”
shall mean either (a) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of Maker or such person’s debts, or of a substantial
part of such person’s assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Maker or for a substantial part of such person’s assets,
and, in any such case, such proceeding or petition shall continue undismissed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered, or (b) Maker shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (a) above, (iii) apply for or consent to the
appointment



--------------------------------------------------------------------------------

of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Maker or for a substantial part of such person’s assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing.

This Note is one of the promissory notes referred to in that certain
Shareholders Agreement, dated as of December 19, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Shareholders Agreement”), by and among Maker, Riverside Renewable Energy
Investments, LLC and Gaiam, Inc., and is subject to the provisions of the
Shareholders Agreement. All rights and remedies available to Payee under this
Note shall be cumulative of and in addition to all other rights and remedies
granted to Payee at law or in equity.

Maker agrees, and Payee by accepting this Note agrees, that this Note, and the
indebtedness evidenced hereby, including all principal and interest (the
“Subordinated Obligations”), shall be subordinate and junior in right of payment
to the prior payment in full in cash of all indebtedness for borrowed money (the
“Senior Obligations”) owed by Maker to any lenders unaffiliated with Maker (the
“Senior Lenders”), and that such subordination of the payment of the
Subordinated Obligations to the payment in full of the Senior Obligations shall
be subject to customary subordination terms reasonably acceptable to such Senior
Lenders, including the following:

(a) the subordination provisions shall be effective and apply to the
Subordinated Obligations until such time as (i) the Senior Obligations shall be
repaid in full in cash, and (ii) all commitments of the Senior Lenders to make
loans or other credit extensions to or on behalf of Maker shall expire or
terminate (the “Senior Obligations Termination”); and

(b) notwithstanding any provision in this Note to the contrary, prior to the
earlier of the Maturity Date and the Senior Obligations Termination, Payee shall
not ask, demand, sue for, take or receive from Maker or any other person or
entity, directly or indirectly, in cash or other property or by set-off or in
any other manner, and Maker shall not repay, or cause to be repaid, any or all
of the Subordinated Obligations, except under customary terms reasonably
acceptable to the Senior Lenders.

Subject to the foregoing provisions, Maker shall have the right to prepay this
Note at any time without premium or penalty, provided that payments will be
applied first to accrued and unpaid interest on the principal amount and the
balance, if any, to the reduction of principal.

No modification, amendment, termination or cancellation of any provision of this
Note shall be valid and binding, unless it be in writing and signed by Maker and
Payee. No failure or delay on the part of Payee in exercising any right, power
or privilege hereunder and no course of dealing between Maker and Payee shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.



--------------------------------------------------------------------------------

This Note, together with the Shareholders Agreement, represents the final
agreement between Maker and Payee and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements between Maker and Payee.
There are no unwritten oral agreements between Maker and Payee.

This Note is issued in replacement of and substitution for, but not in repayment
of, the Promissory Note, dated as of November 13, 2012, in the original
principal amount of $1,700,000.

This Note shall be governed by, and construed in accordance with the laws of the
State of Colorado.

 

MAKER: REAL GOODS SOLAR, INC. By:  

 

Name:   Anthony M. Dipaolo Title:   Chief Financial Officer

 

Acknowledged and Agreed: PAYEE: GAIAM, INC. By:  

 

Name:   John Jackson Title:   Vice President